DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 201--3, is being examined under the first inventor to file provisions of the AIA . 

Status of Rejections 

Claims 1, 3, 4, 7-16, 18, and 20 are pending. New claim 20 and amendments to claims 1, 4, and 18 filed on 09/27/2021 are acknowledged. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 7, 10-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over European patent application publication no. EP 0100531 (hereinafter called Hegarty), in view of international publication no. WO 2015/116964 (hereinafter called Jahnke) (for convenience, the citations are to US pre-grant patent publication no. 2016/0351930 belonging to the same family), and US pre-grant patent publication no. 2009/0158662 (hereinafter called Towler).

Regarding claims 1, 3, 10, 11, and 20, Hegarty discloses a fluidized catalytic cracking unit comprising: a fluidized catalytic cracking unit assembly comprising a riser reactor 13 of a cracking unit (see Fig. 1 and page 8, lines 13-21), a spent catalyst regenerator 20 configured to receive spent catalyst from the separator 15 of the cracking unit and an oxidizing gas to the regenerator 20 for burning coke off the spent catalyst (see Fig. 1 and page 8, lines 19-30). Hegarty further discloses that preferably, the oxygen would constitute 30% of the oxidizing gas, while carbon dioxide would constitute 70% of the gas as a diluent, carbon dioxide for the oxidizing gas is obtained from oxygen 76 separated in an air separation unit and recycled carbon dioxide 75 is obtained from the effluent of the regenerator 20 (see Fig. 1 and page 9, lines 5-14). Hegarty further discloses that the fluidized catalytic cracking unit assembly is 

Hegarty does not explicitly disclose that the fluidized catalytic cracking unit assembly comprises a reformer-electrolyzer-purifier assembly comprising a reformer-electrolyzer-purifier cell, the reformer-electrolyzer-purifier cell comprising an anode section and a cathode section, wherein the anode section is configured to receive an input stream comprising hydrocarbon gases and water; wherein the cathode section is configured to produce a cathode exhaust stream comprising oxygen and carbon dioxide; and wherein the fluidized catalytic cracking unit assembly is configured to receive the cathode exhaust stream; and wherein the carbon capture assembly is configured to receive the flue gas from the fluidized catalytic cracking unit assembly, to separate the carbon dioxide contained in the flue gas.

Jahnke teaches a reformer-electrolyzer-purifier (REP) system 100, wherein fuel, such as natural gas is reformed by reacting with steam to produce hydrogen, CO, and carbon dioxide (see Fig. 1 and paragraph 0027). Jahnke further teaches that the reformer-electrolyzer-purifier cell comprises an anode section comprising an anode 204a and a cathode section comprising a cathode 204b (see Fig. 2 and paragraph 0028). Jahnke further teaches that the anode section 

Jahnke further teaches that the REP system produces a 33% oxygen/67% CO2 stream in the cathode and that this gas could potentially be used as an oxidant (see paragraph 0049). One of ordinary skill in the art would have recognized that the 33% oxygen/67% CO2 composition of cathode exhaust gas stream of the REP cell of Jahnke is very close to the 30% oxygen/70% CO2 composition suggested by Hegarty as being the preferred composition for the oxidizer gas for the catalyst regeneration unit of Hegarty  

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the fluidized catalytic cracking unit assembly taught by Hegarty by using the cathode exhaust stream comprising 33% oxygen/67% CO2 stream produced by an REP cell for the catalyst regeneration unit of Hegarty instead of obtaining the the oxygen from an air separation unit and carbon dioxide from a carbon dioxide supply system as taught by Hegarty and making other routine modifications required by this change.  The person with ordinary skill in the art would have been motivated to make this modification, because one of ordinary skill in the art would have recognized that the 33% oxygen/67% CO2 composition of cathode exhaust gas stream of the REP cell of Jahnke is very close to the 30% oxygen/70% CO2 composition suggested by Hegarty as being the preferred composition for the oxidizer gas for the catalyst regeneration unit of Hegarty, down-sizing the air separation unit and 

Hegarty in view of Jahnke does not explicitly teach that the system comprises a fractionation assembly that is configured to receive the cracked hydrocarbon stream from the fluidized catalytic cracking unit assembly, and that the light end stream produced by the fractionation assembly is configured to be used as an input stream to the anode section of the reformer-electrolyzer-purifier.

Towler discloses a system comprising a main-fractionation column 50 that is configured to receive a cracked hydrocarbon stream from a fluidized catalytic cracking unit assembly 12 and separate the cracked hydrocarbon stream into various products, including an overhead line 52, wherein the overhead line 52 includes gasoline and lighter material (see Fig. 1 and paragraphs 0015 and 0026). Towler further teaches that a gas-concentration unit 70 is used to further fractionate the gasoline and lighter materials contained in the overhead line 52, and the light material thus produced is known as "dry gas". A typical dry gas composition consists of 30 mol % hydrogen, 40 mol % methane, 15 mol % ethane and 15 mol % ethylene (see Fig. 1 and paragraphs 0027 and 0029-32). The main-fractionation column 50 and the gas-concentration unit 70 taught by Towler together read on the claimed fractionation assembly. It is noted that the composition of the “dry gas” obtained from the fractionation assembly of Towler is similar to the composition of natural gas used as feed to the anode section of the reformer-electrolyzer-purifier of Jahnke. Towler further teaches that the methane and ethane present in the dry gas 30 are suitable for being converted to carbon monoxide and hydrogen in the presence of steam through a reforming reaction in a secondary reforming unit 36 (see paragraphs 0032 and 0033). Since the reforming reaction in the conventional secondary reforming unit of Towler is similar to the reforming reaction in the reformer-electrolyzer-purifier of Jahnke, and the composition of the 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the system taught by Hegarty in view of Jahnke by adding a fractionation assembly that is configured to receive the cracked hydrocarbon stream from a fluidized catalytic cracking unit assembly as taught by Towler, and also substituting the natural gas used as feed to the anode section of the reformer-electrolyzer-purifier of Jahnke with the “dry gas” obtained from the fractionation assembly of Towler. The person with ordinary skill in the art would have been motivated to make this modification, because Towler teaches that the advantage of the modification would be obtaining useful products from the cracked hydrocarbon stream, and one of ordinary skill in the art would have been motivated to use locally available streams like the “dry gas” obtained from the fractionation assembly as an economical substitute for natural gas taught as feed by Jahnke to the anode section of the REP assembly. 

Regarding claim 4, Hegarty further discloses that the cracking unit of the fluidized catalytic cracking unit assembly comprises a riser reactor 13 and a catalyst separation unit 15; the riser reactor being configured to receive catalyst from the first catalyst regenerator unit 20, to receive steam 11 and hydrocarbon feedstock 10 to crack the hydrocarbon feedstock into smaller molecules using the catalyst, and to provide cracked hydrocarbons and spent catalyst to the catalyst separation unit 15; and the catalyst separation unit 15 being configured to separate the cracked hydrocarbons from the spent catalyst, to output a cracked hydrocarbon stream 19, and 

Regarding claim 7, the limitation “wherein the catalyst separation unit is configured to output an amount of the spent catalyst to the first catalyst regenerator unit such that, when the oxygen and carbon dioxide from the reformer-electrolyzer-purifier assembly is used to regenerate the spent catalyst in the first catalyst regenerator unit, an amount of carbon on the spent catalyst is correlated to an amount of oxygen and carbon dioxide received from the reformer-electrolyzer-purifier assembly so as to minimize an amount of excess oxygen output by the first catalyst regenerator unit” recites how the above system is operated. The above limitation being directed to an operational feature of the system and not to a structural feature of the system does not patentably distinguish the claimed invention. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114 (II)). 

Regarding claim 12, Jahnke teaches that the REP system produces a 33% oxygen/67% CO2 stream in the cathode and that this gas could potentially be used as an oxidant (see paragraph 0049). One of ordinary skill in the art would have recognized that the 33% oxygen/67% CO2 composition of cathode exhaust gas stream of the REP cell of Jahnke is very close to the 30% oxygen/70% CO2 composition suggested by Hegarty as being the preferred composition for the oxidizer gas for the catalyst regeneration unit of Hegarty  

2 stream produced by an REP cell for the catalyst regeneration unit of Hegarty. The person with ordinary skill in the art would have been motivated to make this modification, because one of ordinary skill in the art would have recognized that the 33% oxygen/67% CO2 composition of cathode exhaust gas stream of the REP cell of Jahnke is very close to the 30% oxygen/70% CO2 composition suggested by Hegarty as being the preferred composition for the oxidizer gas for the catalyst regeneration unit of Hegarty,

Regarding claims 13 and 15, Jahnke teaches that in the anode section of the reformer-electrolyzer-purifier assembly 28, the removal of the CO2 from the hydrogen-containing gas generated in the REP stack drives the CH4 conversion to near completion and a 95-99% H2 stream is generated from the fuel cell stack 28 (see paragraphs 0051 and 0052).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified apparatus by configuring the anode section of the reformer-electrolyzer-purifier assembly 28 to produce an anode exhaust stream 19 containing 95-99 % hydrogen stream as taught by Jahnke (see paragraphs 0051 and 0052). The person with ordinary skill in the art would have been motivated to make this modification, because Jahnke teaches that many industrial applications require high-purity hydrogen (see paragraph 0056).

Regarding claim 14, Jahnke further teaches a cooling and condensation system 1240 configured to cool and condense an anode exhaust stream, to remove the water contained in 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified apparatus by adding a cooling and condensation system configured to cool and condense the anode exhaust stream as taught by Jahnke. The person with ordinary skill in the art would have been motivated to make this modification, because Jahnke teaches that the advantage of the modification would be to remove the water contained in the anode exhaust stream, and to produce a pure hydrogen stream.  
.  
Regarding claim 16, Jahnke further teaches that the reformer-electrolyzer-purifier cell is a molten carbonate electrolysis cell (paragraph 0032). Jahnke further teaches that in the fuel cells 204, water is dissociated to hydrogen and oxygen, the oxygen combines with the carbon dioxide in the reformed gas to produce CO3=, and the CO3= is removed electrochemically across the molten carbonate membrane, thus obtaining almost pure hydrogen (greater than 98%)(see paragraph 0032).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified apparatus by having the reformer-electrolyzer-purifier cell be a molten carbonate electrolysis cell as taught by Jahnke (paragraph 0032). The person with ordinary skill in the art would have been motivated to make this modification, because Jahnke teaches that the advantage of the modification would be obtaining almost pure hydrogen (greater than 98% purity) (see paragraph 0032).



Hegarty does not explicitly disclose that the fluidized catalytic cracking unit assembly comprises a reformer-electrolyzer-purifier assembly comprising a reformer-electrolyzer- purifier cell, the reformer-electrolyzer-purifier cell comprising an anode section and a cathode section; wherein the anode section of the reformer-electrolyzer-purifier assembly is configured to receive an anode input stream that includes the light end stream output by the fractionation assembly; the cathode section of the reformer-electrolyzer-purifier assembly is configured to produce a cathode exhaust stream comprising oxygen and carbon dioxide; -5- 4848-3538-9948.1Atty. Dkt. No. 106876-1880and the fluidized catalytic cracking unit assembly is configured to receive the cathode exhaust stream.

Jahnke teaches a reformer-electrolyzer-purifier (REP) system 100, wherein fuel, such as natural gas is reformed by reacting with steam to produce hydrogen, CO, and carbon dioxide (see Fig. 1 and paragraph 0027). Jahnke further teaches that the reformer-electrolyzer-purifier cell comprises an anode section comprising an anode 204a and a cathode section comprising a cathode 204b (see Fig. 2 and paragraph 0028). Jahnke further teaches that the anode section of the reformer-electrolyzer-purifier assembly is configured to receive an input stream comprising natural gas and steam (see Fig. 2 and paragraphs 0030 and 0031). As per 

Jahnke further teaches that the cathode section of the reformer-electrolyzer-purifier assembly is configured to produce a cathode exhaust stream comprising oxygen and carbon dioxide (see Fig. 2). Jahnke further teaches that the REP system produces a 33% oxygen/67% CO2 stream in the cathode and that this gas could potentially be used as an oxidant (see paragraph 0049). One of ordinary skill in the art would have recognized that the 33% oxygen/67% CO2 composition of cathode exhaust gas stream of the REP cell of Jahnke is very close to the 30% oxygen/70% CO2 composition suggested by Hegarty as being the preferred composition for the oxidizer gas for the catalyst regeneration unit of Hegarty  

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the fluidized catalytic cracking unit assembly taught by Hegarty by substituting the air separation plant taught by Hegarty with a reformer-electrolyzer-purifier (REP) cell as taught by Jahnke, configuring the fluidized catalytic cracking unit assembly to receive the cathode exhaust stream, and making other routine modifications in the carbon dioxide supply system of Hegarty so as to use the cathode exhaust stream comprising 33% oxygen/67% CO2 stream produced by an REP cell for the catalyst regeneration unit of Hegarty instead of obtaining oxygen from an air separation unit and carbon dioxide from a carbon dioxide supply system as taught by Hegarty.  The person with ordinary skill in the art would have been motivated to make this modification, because one of ordinary skill in the art would have recognized that the 33% oxygen/67% CO2 composition of cathode exhaust gas stream of the REP cell of Jahnke is very close to the 30% oxygen/70% CO2 composition suggested by Hegarty as being the preferred composition for the oxidizer gas for the catalyst regeneration unit of Hegarty, reducing the costs associated with the air separation unit and the carbon dioxide 

Hegarty in view of Jahnke does not explicitly teach that the system comprises a fractionation assembly configured to receive the cracked hydrocarbon stream from the fluidized catalytic cracking unit assembly, and that the light end stream produced by the fractionation assembly is configured to be used as an input stream to the anode section of the reformer-electrolyzer-purifier.

Towler discloses a system comprising a main-fractionation column 50 that is configured to receive a cracked hydrocarbon stream from a fluidized catalytic cracking unit assembly 12 and separate the cracked hydrocarbon stream into various products, including an overhead line 52, wherein the overhead line 52 includes gasoline and lighter material (see Fig. 1 and paragraphs 0015 and 0026). Towler further teaches that a gas-concentration unit 70 is used to further fractionate the gasoline and lighter materials contained in the overhead line 52, and the light material thus produced is known as "dry gas". A typical dry gas composition consists of 30 mol % hydrogen, 40 mol % methane, 15 mol % ethane and 15 mol % ethylene (see Fig. 1 and paragraphs 0027 and 0029-32). The main-fractionation column 50 and the gas-concentration unit 70 taught by Towler together read on the claimed fractionation assembly. It is noted that the composition of the “dry gas” obtained from the fractionation assembly of Towler is similar to the composition of natural gas used as feed to the anode section of the reformer-electrolyzer-purifier of Jahnke. Towler further teaches that the methane and ethane present in the dry gas 30 are suitable for being converted to carbon monoxide and hydrogen in the presence of steam through a reforming reaction in a secondary reforming unit 36 (see paragraphs 0032 and 0033). Since the reforming reaction in the conventional secondary reforming unit of Towler is similar to the reforming reaction in the reformer-electrolyzer-purifier of Jahnke, and the composition of the 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the system taught by Hegarty in view of Jahnke by adding a fractionation assembly that is configured to receive the cracked hydrocarbon stream from a fluidized catalytic cracking unit assembly as taught by Towler, and also substituting the natural gas used as feed to the anode section of the reformer-electrolyzer-purifier of Jahnke with the “dry gas” obtained from the fractionation assembly of Towler. The person with ordinary skill in the art would have been motivated to make this modification, because Towler teaches that the advantage of the modification would be obtaining useful products from the cracked hydrocarbon stream, and one of ordinary skill in the art would have been motivated to use locally available streams like the “dry gas” obtained from the fractionation assembly as an economical substitute for natural gas taught as feed by Jahnke to the anode section of the REP assembly. 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over European patent application publication no. EP 0100531 (hereinafter called Hegarty), in view of international publication no. WO 2015/116964 (hereinafter called Jahnke) (for convenience, the citations are to US pre-grant patent publication no. 2016/0351930 belonging to the same family), and US pre-grant patent publication no. 2009/0158662 (hereinafter called Towler), as shown for claims 4 and 7 above, and further in view of US patent no. 4,849,091 (hereinafter called Cabrera).

Hegarty in view of Jahnke and Towler does not explicitly teach that the fluidized catalytic cracking unit assembly further comprises a second catalyst regenerator unit; and the second catalyst regenerator unit is configured to receive any excess catalyst from the first catalyst separation unit that is not needed to minimize the excess oxygen output by the first catalyst regenerator, and to regenerate the excess catalyst using air.  
Cabrera teaches a two-stage catalyst regeneration process, in which the first regeneration stage partially regenerates spent hydrocarbon cracking catalyst while a second regeneration stage completes regeneration of the catalyst (see the paragraph spanning columns 5 and 6). Cabrera further teaches that advantages of the two-stage catalyst regeneration process include significantly reduced heat output and a lower oxygen requirement per pound of coke burned (see column 6, lines 3-8). Cabrera further teaches that in oxidizing the carbon on the catalyst either carbon monoxide or carbon dioxide is formed, and it is desirable to minimize release of heat by maximizing the production of carbon monoxide while reducing the production of carbon dioxide (see column 9, lines 31-38). One of ordinary skill in the art would have recognized that this outcome is achieved by using less oxygen than is required for complete combustion to carbon dioxide.  
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Hegarty in view of Jahnke and Towler by adding a second catalyst regenerator unit, the second catalyst regenerator unit being configured to receive partially regenerated catalyst from the first catalyst separation unit as taught by Cabrera. The person with ordinary skill in the art would have been motivated to make this modification, because Cabrera teaches that advantages of the two-stage catalyst regeneration process include significantly reduced heat output and a lower oxygen requirement per pound of coke burned (see column 6, lines 3-8).
Response to Arguments 

Some of Applicant’s arguments with respect to the rejection of claims 1 and 18 under 35 USC 103 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. Other pertinent arguments are addressed below. 

Applicant assertions are shown in italics below. 

Regarding the rejection of claim 1 under 35 USC 103, Applicants assert on page 9, 3rd paragraph, of their communication dated 09/27/2021 that there is absolutely no evidence that replacing the air separation plant of Hegarty with the reformer- electrolyzer-purifier assembly of Jahnke would reduce costs. Yes, it results in "eliminating the costs associated with the air separation unit of Hegarty," but it also results in increasing costs for not only the reformer-electrolyzer-purifier assembly itself, but for the other pieces of equipment needed to feed the reformer-electrolyzer-purifier assembly. The anode must receive oxidant gas and the cathode must receive fuel. The Office Action improperly accounts only for the decrease in cost resulting from eliminating the air separation unit, without accounting for increased costs resulting from the new elements added to the system. Applicants' arguments are not persuasive, because it has been held by the courts that “known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art” is a rationale that may support a conclusion of obviousness (The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)) (see MPEP 2143 (I)(F)).

there is no reason to believe that the nitrogen oxide reduction zone 26 and carbon monoxide oxidation zone 30 would continue to function properly without the pure oxygen streams from the air separation unit. Applicants' arguments are not persuasive, because the proposed modification requires downsizing of the air separation plant and the carbon dioxide supply system, and not complete elimination of these systems. 

Regarding the rejection of claims 1 and 18 under 35 USC 103, Applicants further argue on page 11, first paragraph, of their communication that there is no teaching or suggestion of using light end stream produced by the fractionation assembly as input gas for an anode section of the reformer-electrolyzer-purifier assembly, because there is no such REP assembly in Hegarty until the Examiner modified Hegarty to include it. Applicants' arguments are not persuasive, because once one of ordinary skill in the art would have been motivated to add the fractionation assembly so as to separate and obtain various useful products from the cracked hydrocarbon stream, one of ordinary skill in the art would have been further motivated to use locally available streams like the “dry gas” obtained from the fractionation assembly as an economical substitute for natural gas taught as feed by Jahnke to the anode section of the REP assembly. 

Regarding the rejection of claims 1 and 18 under 35 USC 103, Applicants further argue on page 11, second paragraph, of their communication that the Office Action relies on improper hindsight reasoning to recreate the claimed system from the prior art using Applicant's own application as a guide. An obviousness rejection based on such improper hindsight is improper. Applicants' arguments are not persuasive, because it has been held by the courts that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).	

Conclusion

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SALIL JAIN/Examiner, Art Unit 1795